UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2013 000-53705 (Commission File Number) COPSYNC, INC. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Canyon Lake, Texas 78133 (Address of principal executive offices) (972) 865-6192 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value (Title of Class) Indicate by check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesx No Indicate by check whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨ Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No The aggregate market value of the registrant’s common equity held by non-affiliates of the registrant at June 30, 2013, based on the $0.10 per share closing price for the registrant’s common stock on the Markets Group Inc.’s OTCQB Link, was $10,503,235. The number of shares of the registrant’s common stock outstanding as of March 13, 2014 was 175,514,501. Table of Contents DOCUMENTS INCORPORATED BY REFERENCE: None. Table of Contents Page PART I 3 ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 7 ITEM 1B. UNRESOLVED STAFF COMMENTS 12 ITEM 2. PROPERTIES 12 ITEM 3. LEGAL PROCEEDINGS 13 ITEM 4. MINE SAFETY DISCLOSURES 13 PART II 14 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 14 ITEM 6. SELECTED FINANCIAL DATA 14 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 23 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 23 ITEM 9A. CONTROLS AND PROCEDURES 23 ITEM 9B. OTHER INFORMATION 24 PART III 25 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 25 ITEM 11. EXECUTIVE COMPENSATION 27 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 29 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 31 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 32 PART IV 33 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 33 SIGNATURES 34 INDEX TO EXHIBITS 35 INDEX TO FINANCIAL STATEMENTS F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-3 Table of Contents PART I SPECIAL NOTE ON FORWARD-LOOKING STATEMENTS AND RISK FACTORS This report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including:any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new products, services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing.Forward-looking statements may include the words “may,” “will,” “estimate,” “intend,” “continue,” “believe,” “expect,” “plan” or “anticipate” and other similar words.Such forward-looking statements may be contained in the sections “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” among other places in this report. Although we believe that the expectations reflected in our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and to inherent risks and uncertainties, such as those disclosed in this report.We do not intend, and undertake no obligation, to update any forward-looking statement. ITEM 1.BUSINESS Overview COPsync, Inc. operates what we believe to be the largest law enforcement mobile data information system in the United States.We refer to this real-time, in-car information sharing, communication and data interoperability network as the “COPsync Network.” The COPsync Network, delivered via software as a service: · Allows law enforcement officers to compile and share information, in real-time, via a common database accessible by all such officers on the COPsync Network, regardless of agency jurisdiction; · Allows officers to query, in real time, various local, state and federal law enforcement databases, including the FBI Criminal Justice Information Service (CJIS) database, the Texas law enforcement telecommunications system (TLETS) database, the historical databases of our agency subscribers who have provided us with such access, and the Department of Homeland Security’s El Paso Intelligence Center (EPIC) database, which collects information relating to persons crossing the United States – Mexico border, and our COPsync Network database; as we expand the scope of our operations to states other than the State of Texas, we anticipate that we will provide access to databases included in the law enforcement telecommunications systems in those states as well; · Allows dispatchers and officers to send, in real-time, BOLO (be on the lookout) and other alerts of child kidnappings, robberies, car thefts, police pursuits, and other crimes in progress to all officers on the COPsync Network, regardless of agency jurisdiction; · Allows officers to write tickets, offense reports, crash reports and other reports and electronically and seamlessly send, in real-time or near real-time, the information in those reports to the COPsync database and local court and agency databases; · Informs officers of outstanding Texas Class C misdemeanor warrants, in real-time, at the point of a traffic stop and allows the officers to collect payment for those warrants using a debit card or a credit card.This specific feature enhancement to the COPsync Network is sometimes referred to as WARRANTsync. In the Homeland Security Act of 2002, Congress mandated that all U.S. law enforcement agencies, federal, state and local, implement information sharing solutions, referred to as “interoperability.”Our COPsync Network provides this interoperability.Prior to the introduction of the COPsync Network, significant information sharing among law enforcement agencies, regardless of the vendor used, did not exist in the United States.We believe that this lack of interoperability existed because law enforcement software vendors maintain proprietary systems that are not intended to interface with systems of other vendors.Our business model is to bring this interoperability to as many law enforcement agencies as possible. We also offer the COPsync911 threat alert service, first introduced in the second quarter of 2013, for use in schools, hospitals, day care facilities, government office buildings, energy infrastructure and other facilities with a high level of concern about security. When used in schools, the COPsync911 service enables school personnel to instantly and silently send emergency alerts directly to the closest law enforcement officers in their patrol vehicles, and to the local 911 dispatch center, with the mere click of an icon located on every computer within the facility.The alert is also sent to the cell phones of all law enforcement officers in the area and to all teachers, administrators, and other staff at the school, alerting them of imminent danger.We expect our COPsync911 service to reduce emergency law enforcement response times by five to seven minutes. 3 Table of Contents Once the alert is sent, a “crisis communication portal” is established among the person sending the alert, the responding patrol vehicles and the local law enforcement’s 911 dispatch center.This allows the person initiating the alert to silently communicate with responding officers and the 911 dispatch center about the nature of the threat, whether it is an active gunman, fire, suspicious person or other emergency.The crisis communication portal also provides a link to a diagram of the school or other business and a map to its location.In April of 2014 we plan to release “COPsync911 mobile,” which will enable the threat alert to be sent via any mobile device. We also augment our other services with our own law enforcement in-car video system, called VidTac; described below. Number of Users and Corporate History Approximately 499 law enforcement agencies and courts, primarily in the State of Texas, have contracted with us to share law enforcement data and communicate among themselves using our COPsync Network.Approximately 375 school campuses and other facilities have subscribed to use our COPsync911 threat alert service.We are not dependent upon one or a few agencies for a significant portion of our business. We were incorporated in Delaware in October 2006 as Global Advance Corporation, which operated as a public shell company, with no or nominal assets or operations, until 2008.The predecessor-in-interest to our current business, PostInk Technology, LP, a Texas limited partnership, was acquired by the public shell company in April 2008, and was subsequently dissolved. Business Model We offer the COPsync Network and the COPsync911 threat alert service via a “software as a service” (SaaS) business model, under which our customers subscribe to use the COPsync Network and the COPsync911 service for a specified term.The subscription fees are typically paid annually at the inception of each year of service.Our business model is to obtain subscribers to use our service, achieve a high subscription renewal rate from those subscribers and then grow our revenue through a combination of the acquisition of new subscribers and renewals of existing subscribers.Pertinent attributes of our business model include the following: ● We incur start-up costs and recurring fixed costs to establish and maintain the service. ● We acquire subscribers and bring them onto the service, which requires variable acquisition costs related to sales, installation and deployment. ● We recruit subscribers with the goal of reaching a level of aggregate subscriber payments that exceeds our fixed (and variable) recurring service costs. ● We seek to maintain a high renewal rate among existing subscribers. ● We augment these recurring revenues with product revenues from sales of our VidTac law enforcement in-car video system. Assuming we are successful in obtaining new users of our service, as well as retaining high renewal rates of existing users, we anticipate that the recurring nature of our COPsync Network subscription model will result in annually recurring, sustainable and predictable cash and revenue growth, year-over-year.However, there is no assurance that we will be successful in implementing our business model. Our Products COPsync Network As described above, the COPsync Network is a real-time mobile data information system. Information Sharing Replaces Agency “Information Silos” State and local law enforcement agencies traditionally operate in information “silos.”Information about criminals and criminal activity known to one law enforcement agency is typically contained only in the database of that agency and is not shared or made known to other agencies, even those that are geographically proximate.The only exceptions to these information silos are the FBI National Crime Information Center (NCIC) and each state’s law enforcement telecommunications system (LETS).However, we believe that these available databases have limited value because they only provide adjudicated information, such as certain warrant issuances, convictions or prison sentences.These databases do not provide non-adjudicated information, such as whether the person has made a threat against law enforcement, is a known gang member, has been questioned for suspicious activity, or is known to carry a weapon.Moreover, the NCIC and the LETS information is typically provided only by radio from the local dispatch office for those agencies that do not have in-vehicle computers. 4 Table of Contents With our COPsync Network, patrol officers have in-car, real-time, access to the adjudicated NCIC and LETS data, the EPIC data, and also have access to all non-adjudicated data from all other agencies and officers using the COPsync Network, regardless of the type of computer infrastructure used by the other agencies.We believe that we are the only provider in the United States whose primary business objective is to connect law enforcement agencies for this purpose. Real-Time Communication Replacing Virtually No Communication Between Agencies Today, patrol officers typically cannot communicate in real-time with officers from other agencies because their radios are not interoperable.Thus, officers have no ability to advise other agencies in real-time of “officer needs assistance” situations, “be on the lookout” notifications (BOLOs), child abductions, robberies or other crimes in progress. Using our COPsync Network, agencies and officers can communicate with each other in real time through instant messaging (computer to computer) or SMS (computer to cell phone).This ability enables the instantaneous communication of information to an individual officer, an agency, a county, a state or even the entire country. Electronic Tools Replacing Pen and Paper Virtually all of the work (e.g., traffic citations, arrests, suspicious activity reports, crash reports and DUIs) of a typical patrol officer has historically been done with pen and paper.Our COPsync Network provides 21st century electronic tools designed to completely replace pen and paper.These electronic tools are designed to enable patrol officers to be exceedingly more efficient.For example, the average DUI arrest in the State of Texas takes between 3.5 and 4.0 hours to process, in part because of the many required handwritten forms involved.Using our COPsync Network, an officer can complete the paperwork for a DUI arrest in a fraction of the time.Routine traffic stops can also be completed much quicker, and the tickets can be seamlessly and instantaneously sent to the court records management system for processing using the COPsync Network. COPsync911 Threat Alert Service As described above, the COPsync911 threat alert service enables persons to instantly and silently send emergency alerts directly to the closest law enforcement officers in their patrol vehicles and the local 911 dispatch center with the mere click of an icon using a desktop computer or, shortly, a mobile device.Features of the COPsync911 threat alert service include: · Persons can send emergency alerts directly to the closest law enforcement officers’ computers and cell phones while simultaneously alerting the 911 law enforcement dispatch center. · Text alerts are simultaneously sent to others within the targeted location and all officers in the area that subscribe to the COPsync Network. · Once triggered, a crisis communication portal is established among the person sending the alert, the local 911 dispatch center and the responding officers – all in about two seconds. · This crisis communication portal enables all parties to communicate directly, in real-time, as the officers are in route to the scene. · Subsequent alerts sent from the scene by others are automatically added to the initial crisis communication portal, thus tracking in real-time where a subject may be at any given time. · Responding officers are able to click a link in the crisis communication portal to view a diagram of the school or other building and a map of its physical location. VidTac In-Vehicle Video System Software Driven, Digital In-car Video System We believe that our VidTac in-vehicle video system is the world’s only 100% digital, high performance, software-driven video system designed for law enforcement.Typical in-vehicle video systems are “hardware centric” DVR-based systems.The video capture, compression and encryption of the video stream is all performed by the DVR.High-end digital DVR-based systems are expensive, with an estimated price ranging from $5,100 to $11,000 per system.These DVR-based video systems are typically replaced, at the same expensive price point, every three to four years, as new patrol vehicles are placed into service. We believe that our VidTac system is price advantageous vis-a-vis other high-end video systems.We are offering the VidTac system for sale at a much lower price than the average price of the DVR-based video systems.Furthermore, for those agencies that currently have in-vehicle computers, the VidTac system eliminates the need for those agencies to purchase a second computer, i.e., the DVR, for each vehicle, and eliminates the need to replace this second (DVR) computer every three to four years.Moreover, since our system is software based, most maintenance fixes and updates can be automatically and seamlessly “pushed” to the users, thus avoiding the need for an on-site maintenance visit. 5 Table of Contents Sales and Marketing We sell our products and services through direct sales efforts and indirectly through distributors and resellers.Virtually all of our sales to date have been derived from our direct sales efforts. However, we continue our efforts to establish a network of indirect sales channels.We have several distributors and resellers for the COPsync Network and COPsync911 threat alert service and over a dozen resellers for the VidTac system.We are working with these indirect sales channels to establish processes and systems and otherwise equip them to become a more effective sales channels for our product offerings. Research and Development We have devoted a substantial amount of our resources to software and hardware development activities in recent years.Total research and development operating expenses for the years ended December 31, 2013 and 2012 were $2,157,597 and $2,218,156, respectively.The expenses incurred in 2013 were principally driven by the development of our COPsync911 threat alert service, which was launched in the second quarter of 2013, as well as continued development and refinement of our VidTac system and development efforts to enhance the scalability of our COPsync Network and COPsync911 service offerings.The expenses incurred in 2012 were principally driven by the development of our VidTac system, which was launched in the fourth quarter of 2012. Our cumulative gross capitalized software development costs at December 31, 2013 were $2,724,082.The cumulative capitalized software development costs, net of amortization costs, at December 31, 2013 and 2012 were $436,471 and $872,936, respectively.There were no capitalized software development costs incurred in the years ended December 31, 2013 and 2012. Competition We believe that there is no direct competition to our COPsync Network.We believe that we provide the only law enforcement network that provides real-time access to both adjudicated and non-adjudicated law enforcement databases, plus real-time data sharing and communication across agency jurisdictional boundaries, directly to the patrol car and to all subscribing agencies at the point of incident.We have designed our system to be “vendor neutral,” meaning it is designed to be used in conjunction with systems of other law enforcement technology vendors.Our network is not designed or intended to replace existing technology being used by our potential agency customers, but is intended to enhance that technology. We estimate that there are 2,100 vendors providing records management, jail management, court management, and computer aided dispatch technology systems to law enforcement agencies.We do not view these vendors as our competitors, since our objective is not to interfere with their relationship with their customers or replace them.Our objective and business model is to provide their customers with the connectivity to connect to other law enforcement agencies, i.e., we want to be one vendor connecting all law enforcement and all law enforcement information vendors. There are a number of competitors to our COPsync911 threat alert service, including merely calling “911,” panic buttons, and alarm monitoring services.We do not believe any of these competitors offer the features and functionality provided by the COPsync911 service. There are many in-vehicle law enforcement video system vendors, including Coban, Digital Ally, MobileVision, Motorola, and Watchguard Video, whose products compete with our VidTac product offering.We believe that we are currently the only vendor that offers a software-driven in-vehicle video system.The other vendors sell “hardware centric” video systems that use a DVR to perform the video capture, compression and encryption of the video stream. We believe our VidTac product has certain attributes that will enable us to capture a reasonable share of the law enforcement in-vehicle video market.It possesses features and functionality that other existing video systems do not possess.We are offering our VidTac system at a much lower price than the average price of the competing DVR-based video systems. Also, since our system is software based, most maintenance fixes and updates can be automatically and seamlessly “pushed” to the users, thus avoiding the need for the delay and inconvenience of on-site maintenance. Intellectual Property We rely, and intend to continue to rely, on a combination of trademark, trade secret, copyright law and contractual restrictions to protect the proprietary aspects of our services and products.We have filed applications for certain trademarks relating to our business.In February 2010, we received a letter from legal counsel from a third party claiming that our use of our “COPsync” trademark was causing confusion with the third party’s trademark, and demanding that we discontinue using our trademark.In April 2010, our counsel responded to the letter.Since 2010, there have been no further discussions with this third party or its counsel.We have filed several patent applications covering certain aspects of our COPsync Network service, our VidTac product, and the COPsync911 threat alert service. 6 Table of Contents Employees We had 35 full-time employees as of March 15, 2014, a substantial majority of whom are non-management personnel.None of our employees are represented by a labor union.We have not experienced any work stoppages and believe that we have satisfactory employee relations. Government Regulation Our business is subject to regulation by various federal and state governmental agencies.Such regulation includes the anti-trust regulatory activities of the Federal Trade Commission, the Department of Justice (CJIS Division), the consumer protection laws of the Federal Trade Commission, the product safety regulatory activities of the U.S. Consumer Products Safety Commission and environmental regulation by a variety of regulatory authorities in each of the areas in which we conduct business.With regards to the compliance of environmental regulations, our cost of such compliance is minimal.In addition, our customers and potential customers are all governmental entities.As a result, their ability to purchase our product could be subject to governmental regulation at the federal, state and local levels. ITEM 1A.RISK FACTORS There are numerous risks affecting our business, some of which are beyond our control.An investment in our common stock involves a high degree of risk and may not be appropriate for investors who cannot afford to lose their entire investment.If any of the following risks actually occur, our business, financial condition or operating results could be materially harmed.This could cause the trading price of our common stock to decline, and you may lose all or part of your investment.In addition to the risks outlined below, risks and uncertainties not presently known to us or that we currently consider immaterial may also impair our business operations.Potential risks and uncertainties that could affect our operating results and financial condition include, without limitation, the following: RISK FACTORS RELATING TO OUR OPERATIONS We cannot predict our future results because we have a limited operating history. Our predecessor, which began our business, was formed in January 2005.We only began realizing revenues from operations in the fourth quarter of 2008.Given our limited operating history, it may be difficult for you to evaluate our performance or prospects.You should consider the uncertainties that we may encounter as a company that should still be considered an early stage company.These uncertainties include: ● our ability to market and sell our COPsync Network and other products for a profit; ● our ability to recruit and retain skilled personnel; and ● our evolving business model If we are not able to address successfully some or all of these uncertainties, we may not be able to expand our business, compete effectively or achieve profitability. If we are unable to develop and generate additional demand for our services or products, we will likely suffer serious harm to our business. We have invested significant resources in developing and marketing our services and products.The demand for, and market acceptance of, our services and products is subject to a high level of uncertainty.Adoption of new software and hardware solutions, particularly bylaw enforcement agencies, which have historically relied upon more traditional means of communication, requires a broad acceptance of substantially different methods of conducting business and collecting and sharing information.Our services and products are often considered complex and often involve a new approach to the conduct of business by our customers.As a result, intensive marketing and sales efforts may be necessary to educate prospective customers regarding the uses and benefits of our services and products in order to generate additional demand.The market for our services and products may weaken, competitors may develop superior offerings or we may fail to develop acceptable solutions to address new market conditions.Any one of these events could have a material adverse effect on our business, results of operations, cash flow and financial condition. 7 Table of Contents We rely predominantly on sales to governmental entities, and the loss of a significant number of our contracts would have a material adverse effect on our business, results of operations and cash flows. Our sales are predominantly derived from contracts with agencies of local governments.Our sales, and results of operations, may be adversely affected by the curtailment of these governmental agencies’ use of technology, including curtailment due to governmental budget reductions.Governmental budgets available to purchase our software service and products could be negatively affected by several factors, including events we cannot foresee, local government budget deficits, federal and stategovernment budget deficits resulting in the curtailment of grant programs that would otherwise cover the purchase of our services, current or future economic conditions, a change in spending priorities, and other related exigencies and contingencies.A significant decline in or redirection of local law enforcement expenditures in the future could result in a decrease to our sales, earnings and cash flows. Undetected errors or failures in our software could result in loss or delay in the market acceptance for our products or lost sales. Because our software services and products, and the environments in which they operate, are complex, our software and products may contain errors that can be detected at any point in its lifecycle. While we continually test our services and products for errors, errors may be found at any time in the future. Detection of any significant errors may result in, among other things, loss of, or delay in, market acceptance and sales of our services and products, diversion of development resources, injury to our reputation, increased service and warranty costs, license terminations or renegotiations or costly litigation.Additionally, because our services and products supports or relies on other systems and applications, any software or hardware errors or bugs in these systems or applications may result in errors in the performance of our service or products, and it may be difficult or impossible to determine where the error resides. We may not be competitive, and increased competition could seriously harm our business. Relative to us, some of our current competitors or potential competitors may have one or more of the following advantages: ● longer operating histories; ● greater financial, technical, marketing, sales and other resources; ● positive cash flows from operations; ● greater name recognition; ● a broader range of products to offer; and ● a larger installed base of customers Current and potential competitors may establish cooperative relationships among themselves or with third parties to enhance their offerings that are competitive with our products and service, which may result in increased competition.As a result of these and other factors, we may be unable to compete successfully with our existing or new competitors. Sales to most of our target customers involves long sales and implementation cycles, which may cause revenues and operating results to vary significantly. We sell our services and products primarily to local government agencies and school districts.A prospective customer’s decision to purchase our services or products may often involve lengthy evaluation and product qualification process.Throughout the sales cycle, we anticipate often spending considerable time educating and providing information to prospective customers regarding the use and benefits of our services and products.Budget constraints and the need for multiple approvals within these organizations may also delay the purchase decision.Failure to obtain the timely required approval for a particular project or purchase decision may delay the purchase of our services or products.As a result, we expect that the sales cycle for our services and products will typically exceed 180 days, depending on the availability of funding to the prospective customer.These long cycles may cause delays in any potential sale, and we may spend a large amount of time and resources on prospective customers who decide not to purchase our services or products, which could materially and adversely affect our business. Additionally, many of our services and products are designed for the law enforcement community, which requires us to maintain a sales force that understands the needs of this profession, engages in extensive negotiations and provides high level support to complete sales.If we do not successfully market our services and products to these targeted customers, our operating results will be below our expectations and the expectations of investors and market analysts, which would likely cause the price of our common stock to decline. 8 Table of Contents We have experienced losses since our founding.A failure to obtain profitability and achieve consistent positive cash flows would have a significant adverse effect on our business. We have incurred operating losses since our inception, including a reported net loss of $3,614,856 for our fiscal year ended December 31, 2013.In fiscal 2013 we used cash of $627,045 in our operating activities.We expect to continue to incur GAAP operating losses through at least fiscal 2014. As of December 31, 2013, we had an accumulated deficit of $18,651,112, cash and cash equivalents of $414,051, a working capital deficit of $3,739,475 and a stockholders’ deficit of $4,922,092.To date, we have funded our operations principally through the sale of our capital stock and debt instruments, as well as contributions of capital to our predecessor, and cash generated from operations.We will need to generate significant revenues to achieve profitability, and we cannot assure you that we will ever realize revenues at such levels. If we do achieve profitability in any period, we may not be able to sustain or increase our profitability on a quarterly or annual basis. We are likely to require additional financing to support our operations.Such financing may only be available on disadvantageous terms, or may not be available at all.Any new financing could have a substantial dilutive effect on our existing stockholders. As of December31, 2013, we had cash and cash equivalents of $414,051 and a working capital deficiency of $3,739,475.Our cash position may decline in the future, and we may not be successful in maintaining an adequate level of cash resources.Our key vendors have accommodated us by extending payment terms for our outstanding accounts payables, but we cannot assure you that these accommodations will continue.If our key vendors begin demanding standard payment terms, we may not be able to pay our accounts payable in a timely fashion, and we may lose our relationships with our key vendors. We are likely to be required to seek additional debt or equity financing in order to support our anticipated operations.We may not be able to obtain additional financing on satisfactory terms, or at all, and any new equity financing could have a substantial dilutive effect on our existing stockholders.If we cannot obtain additional financing, we will not be able to achieve the sales growth that we need to cover our costs, and our results of operations would be negatively affected. Our products, offerings and website may be subject to intentional disruption that could adversely impact our reputation and future sales. We collect and retain large volumes of criminal justice information, including law enforcement telemetry data, non-adjudicated criminal justice information and other personally identifiable information that our various products and systems collect, process, summarize and report. The integrity and protection of our data is critical to our business and our customers have the expectation that we will adequately protect this information. The federal Criminal Justice Information Security (CJIS) Policy and additional requirements imposed on us by the law enforcement industry pertaining to information security and privacy are increasingly demanding and continue to evolve. Maintaining compliance with these may increase our operating costs and adversely impact our ability to release new products and services to our customers. Furthermore, a penetrated or compromised data system or the intentional, inadvertent or negligent release or disclosure of data could result in theft, loss, fraudulent or unlawful use of our data, which could harm our reputation or result in remedial and other costs, fines or lawsuits. Our business could be subject to significant disruption, and we could suffer monetary and other losses and reputational harm, in the event of such incidents and claims. We will not be able to develop or continue our business if we fail to attract and retain key personnel. Our future success depends on our ability to attract, hire, train and retain a number of highly skilled employees and on the service and performance of our senior management and other key personnel.The loss of the services of our executive officers or other key employees could adversely affect our business.Competition for qualified personnel possessing the skills necessary to implement our strategy is intense, and we may fail to attract or retain the employees necessary to execute our business model successfully.Because our common stock is not traded on a recognized national market, we may have a more difficult time in using equity incentives to attract and retain the employees we need.We do not have “key person” life insurance policies covering any of our employees. Our success will depend to a significant degree upon the continued contributions of our key management, engineering and other personnel, many of whom would be difficult to replace.In particular, we believe that our future success is highly dependent on Ronald A. Woessner, our chief executive officer, Russell Chaney, our founder and chairman of the board, and Shane Rapp, our founder and president.If Messrs. Woessner, Chaney or Rapp, or any other key members of our management team, leave our employment, our business could suffer and the share price of our common stock would likely decline.Although we have entered into an employment agreement with each of Messrs.Chaney and Rapp, either of them may voluntarily terminate his services at any time.We do not currently have an employment agreement with Mr. Woessner. 9 Table of Contents Furthermore, our sales success is dependent on our sales leadership and our sales representatives.Our senior sales executive is relatively new to the company, and the company’s top two sales producers in 2013 are no longer with the company.We have hired new sales personnel to fill these vacancies and increased the side of our sales team.Our current sales team is less experienced in the law enforcement space than our previous sales team.Consequently, our sales volumes could suffer during the ramp-up time for our new sales personnel. If we do not protect our proprietary information and prevent third parties from making unauthorized use of our products and technology, our financial results could be harmed. Most of our software and underlying technology is proprietary.We seek to protect our proprietary rights through a combination of confidentiality agreements and procedures and through copyright, patent, trademark, and trade secret laws.However, all of these measures afford only limited protection and may be challenged, invalidated, or circumvented by third parties.Third parties may copy all or portions of our software and products or otherwise obtain, use, distribute, and sell our proprietary information without authorization. Third parties claiming that we infringe their proprietary rights could cause us to incur significant legal expenses and prevent us from selling our products and services. From time to time, we might receive claims that we have infringed the intellectual property rights of others, including claims regarding patents, copyrights, and trademarks.Because of constant technological change in the segments in which we compete, the extensive patent coverage of existing technologies, and the rapid rate of issuance of new patents, it is possible that the number of these claims may grow.In addition, former employers of our former, current, or future employees may assert claims that such employees have improperly disclosed to us the confidential or proprietary information of these former employers.Any such claim, with or without merit, could result in costly litigation and distract management from day-to-day operations.If we are not successful in defending such claims, we could be required to stop selling, delay shipments of, or redesign our products, pay monetary amounts as damages, enter into royalty or licensing arrangements, or satisfy indemnification obligations that we have with some of our customers.We cannot assure you that any royalty or licensing arrangements that we may seek in such circumstances will be available to us on commercially reasonable terms or at all.We may incur making significant expenditures to investigate, defend and settle claims related to the use of technology and intellectual property rights as part of our strategy to manage this risk. In addition, we license and use software from third parties in our business.These third party software licenses may not continue to be available to us on acceptable terms, or at all, and may expose us to additional liability.This liability, or our inability to use any of this third party software, could result in shipment delays or other disruptions in our business that could materially and adversely affect our operating results. Periods of sustained economic adversity and uncertainty could negatively affect our business, results of operations and financial condition. Demand for our services and products depend in large part upon the level of capital and maintenance expenditures by many of our customers.Economic downturns result in lower tax receipts for municipalities counties and school districts, hence, lower budgets for our customers and potential customers.Lower budgets could have a material adverse effect on the demand for our services and products, and our business, results of operations, cash flow and overall financial condition would suffer. Disruptions in the financial markets, such as what occurred in 2008, may adversely impact the availability and cost of credit for our potential customers, which could result in the delay or cancellation of customer purchases.In addition, the disruptions in the financial markets may have an adverse impact on regional and world economies and credit markets, which could negatively impact the availability and cost of capital for us and our customers.These conditions may reduce the willingness or ability of our customers and prospective customers to commit funds to purchase our service or products, or their ability to pay for our service after purchase.These conditions could result in bankruptcy or insolvency for some customers, which would impact our revenue and cash collections.These conditions could also result in pricing pressure and less favorable financial terms in our contracts and our ability to access capital to fund our operations. Because we do not have an audit or compensation committee, stockholders must rely on the entire board of directors, only three members of which are independent, to perform these functions. We do not have an audit or compensation committee comprised of independent directors.All of the functions of the audit committee and the compensation committee are currently performed by the board of directors as a whole.Only three of our six directors are considered independent.Thus, there is a potential conflict in that board members who are part of management will participate in discussions concerning management compensation and audit issues that may affect management decisions. 10 Table of Contents We will incur increased costs and may have difficulty attracting and retaining qualified directors and executive officers as a result of being a public company. As a public company, we will incur significant legal, accounting, reporting and other expenses that a similarly situated private company would not incur.We also anticipate that we could incur costs associated with corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer Protection Act, as well as related rules implemented by the Securities and Exchange Commission.These rules and regulations could increase legal and financial compliance costs and make some activities more time-consuming and costly.These rules and regulations could make it more difficult and more expensive for us to retain our director and officer liability insurance, and we may be required to accept reduced policy limits and coverage or incur substantially higher costs than desired to retain that coverage.Consequently, we may experience difficulty attracting and retaining qualified individuals to serve on our board of directors or as our executive officers.We cannot predict or estimate the amount of additional costs that we may incur as a result of these requirements or the timing of such costs. RISK FACTORS RELATING TO OUR COMMON STOCK We have a substantial number of authorized common and preferred shares available for future issuance that could cause dilution of our stockholders’ interest and adversely impact the rights of holders of our common stock. We have a total of 500,000,000 shares of common stock and 1,375,000 shares of preferred stock authorized for issuance.As of December 31, 2013, we had 279,138,092 shares of common stock and 900,000 shares of preferred stock available for issuance.We have reserved 19,424,842 shares of our common stock for issuance upon the exercise of outstanding options and warrants, 15,100,000 shares of our common stock for issuance upon conversion of outstanding shares of our preferred stock, 6,212,192 shares of our common stock upon conversion of outstanding convertible notes, 5,095,374 shares of our common stock upon the conversion of accrued dividends on our outstanding shares of preferred stock and 1,625,000 additional shares available for future grants under our stock incentive plan.We may seek financing that could result in the issuance of additional shares of our capital stock and/or rights to acquire additional shares of our capital stock.We may also make acquisitions that result in issuances of additional shares of our capital stock.Those additional issuances of capital stock would result in a significant reduction of your percentage interest in us.Furthermore, the book value per share of our common stock may be reduced.This reduction would occur if the exercise price of any issued warrants, the conversion price of any convertible notes or the conversion ratio of any issued preferred stock is lower than the book value per share of our common stock at the time of such exercise or conversion.In addition, to the extent we issue shares of our common stock, or the exercise price or conversion price of warrants or securities convertible into shares of our common stock, at a price below $0.10 per share, the conversion price of our Series B Preferred Stock would be adjusted downward, based upon a weighted average formula, which would result in addition shares of our common stock being issuable upon exercise of our Series B Preferred Stock. The addition of a substantial number of shares of our common stock into the market or by the registration of any of our other securities under the Securities Act may significantly and negatively affect the prevailing market price for our common stock.The future sales of shares of our common stock issuable upon the exercise of outstanding warrants and options may have a depressive effect on the market price of our common stock, as such warrants and options would be more likely to be exercised at a time when the price of our common stock is greater than the exercise price. We are controlled by our management and other related parties, which effectively inhibits a non-negotiated merger or business combination. As of December 31, 2013, co-founders Russell Chaney, our chairman of the board, and Shane Rapp, our president, and their affiliates, and other members of management beneficially owned a controlling percentage of the voting power of our outstanding shares of common stock.This could make it more difficult for a third party to acquire us, even if doing so would be beneficial to our stockholders.As a result, our management will effectively control the outcome of matters on which our stockholders are entitled to vote, including the election of directors and other significant corporate actions.Because of their stock ownership and other relationships with us, our management will be in a position to greatly influence the election of our board of directors, and thus control our affairs.This concentration of voting power in the hands of our management will also effectively inhibit a non-negotiated merger or other business combination. There may not be an active market for shares of our common stock, which may cause our shares to trade at a discount and may make it difficult for you to sell your shares. Our common stock is quoted on the OTC Markets Group Inc.’s OTC Link quotation platform, which is viewed by most investors as a less desirable, and less liquid, marketplace than the NASDAQ, NYSE and NYSE-AMEX stock exchanges. Trading in our common stock has been limited.There can be no assurance that an active trading market for our common stock will develop and continue.As a result, you may find it more difficult to purchase, dispose of and obtain accurate quotations as to the value of our common stock. 11 Table of Contents In addition, since the trading price of our common stock is less than $5.00 per share, trading in our common stock is also subject to the requirements of Rule 15g-9 of the Exchange Act. Under Rule 15g-9, brokers who recommend our common stock to persons who are not established customers and accredited investors, as defined in the Exchange Act, must satisfy special sales practice requirements, including requirements that they: · make an individualized written suitability determination for the purchaser; and · receive the purchaser’s written consent prior to the transaction. These requirements may severely limit the market liquidity of our common stock and the ability of purchasers of our equity securities to sell their securities in the secondary market.For all of these reasons, an investment in our equity securities may not be attractive to potential investors. Our stock could be subject to volatility. The market price of our common stock may fluctuate significantly in response to a number of factors, some of which are beyond our control, including: ● actual or anticipated fluctuations in our quarterly and annual results; ● changes in market valuations of companies in our industry; ● announcements by us or our competitors of new strategies, significant contracts, acquisitions, strategic relationships, joint ventures, capital commitments or other material developments that may affect our prospects; ● shortfalls in our operating results from levels forecasted by securities analysts or company management; ● additions or departures of our key personnel; ● sales of our capital stock in the future; ● liquidity or cash flow constraints; and ● fluctuations in stock market prices and volume, which are particularly common for the securities of start-up and emerging technology companies, such as us We may not pay dividends on our common stock in the foreseeable future. We have not paid any dividends on our common stock.We might pay dividends in the future at the discretion of our board of directors.Under the terms of our amended and restated certificate of incorporation, as amended, we are prohibited from paying dividends on our common stock unless and until all accrued and unpaid dividends are paid on our SeriesB Preferred Stock.We are also restricted from paying dividends on our common stock unless a dividend is paid on our Series A Preferred Stock in an amount equal to the amount of the dividends for all shares of our common stock into which each such share of Series A Preferred Stock could then be converted.We are unlikely to pay dividends at any time in the foreseeable future; rather, we are likely to retain earnings, if any, to fund our operations and to develop and expand our business. ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2.PROPERTIES At December 31, 2013, our principal properties consisted of a leased facility in Canyon Lake, Texas (approximately 3,000 square feet) and a leased facility in the Dallas area (approximately 7,000 square feet).The Canyon Lake facility is subject to a month-to-month lease.The Dallas area location is subject to a thirty-month sublease expiring on August 31, 2015. Our research and development, sales and marketing, finance and administrative functions are located in our Dallas area facility.Our customer support and operational activities are located at the Canyon Lake location.We believe our present facilities are adequate for our foreseeable needs. 12 Table of Contents ITEM 3.LEGAL PROCEEDINGS We are not currently involved in any material legal proceedings.From time-to-time we anticipate we will be involved in legal proceedings, claims, and litigation arising in the ordinary course of our business and otherwise.The ultimate costs to resolve any such matters could have a material adverse effect on our financial statements.We could be forced to incur material expenses with respect to these legal proceedings, and in the event there is an outcome in any that is adverse to us, our financial position and prospects could be harmed. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable. 13 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES Our common stock is quoted on the OTC Market Group Inc.’s OTC Link quotation platform under the trading symbol “COYN”.We have one class of common stock and two classes of preferred stock. The following table shows the high and low sales price of our common stock, on the OTCQB Link for each quarterly period during our fiscal years ended December 31, 2013 and 2012. Price Range Quarter Ending High Low March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 March 31, 2013 June 30, 2013 September 30, 2013 December 31, 2013 As of March 13, 2013, there were 136 holders of record of our common stock, and the closing price of our common stock on the OTCQB Link was $0.08 per share. Dividend Policy We have never declared or paid any dividends on our capital stock.Our outstanding Series A Preferred Stock does not accrue dividends.Our outstanding shares of Series B Preferred Stock accrue cumulative dividends at a rate of 7% of the original issue price of those shares per annum.The dividends for the Series B Preferred Stock are accrued and added to the liquidation preference of the Series B Preferred Stock annually. The payment of dividends on our common stock in the future will depend on our earnings, capital requirements, operating and financial condition and such other factors as our board of directors may consider appropriate.Under the terms of our amended and restated certificate of incorporation, as amended, we are prohibited from paying dividends on our Series A Preferred Stock or our common stock unless and until all accrued and unpaid dividends are paid on our SeriesB Preferred Stock.We are also restricted from paying dividends on our common stock unless a dividend is paid on our Series A Preferred Stock in an amount equal to the amount of the dividends for all shares of our common stock into which each such share of Series A Preferred Stock could then be converted.We currently expect to use all available funds to finance the future development and expansion of our business and do not anticipate paying dividends on our common stock in the foreseeable future. Recent Sales of Unregistered Securities Not Applicable ITEM 6.SELECTED FINANCIAL DATA Not Applicable ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the financial statements and related notes included elsewhere in this report. The information contained below may be subject to risk factors.We urge you to review carefully the section “Risk Factors” above under Item 1A for a more complete discussion of the risks associated with an investment in our securities.See “Special Note on Forward-Looking Statements and Risk Factors” above under Item 1. 14 Table of Contents General We sell the COPsync Network service, which is a real-time, in-car information sharing, communication and data interoperability network for law enforcement agencies.The COPsync Network service enables patrol officers to collect, report and share critical data in real-time at the point of incident and obtain instant access to various local, state and federal law enforcement databases. The COPsync Network service also eliminates manual processes and increases officer productivity by enabling officers to electronically write tickets, process DUI and other arrests and document accidents and other incidents. We believe that our service saves lives, reduces unsolved crimes and assists in apprehending criminals through such features as a nationwide officer safety alert system, GPS/auto vehicle location and distance-based alerts for crimes in progress, such as child abductions, bank robberies and police pursuits. We have designed our COPsync Network to be “vendor neutral,” meaning it can be used with products and services offered by other law enforcement technology vendors.Additionally, our system architecture is designed to scale nationwide. We also sell VidTac, an in-vehicle video camera system for law enforcement.The VidTac system is a software-driven video system for law enforcement.Traditional in-vehicle video systems are typically “hardware centric” DVR-based systems.The capture, compression and encryption of the video stream for these systems typically is performed by the DVR.We estimate that the price of these high-end, digital DVR-based systems range between $5,100 and $11,000 per system.These DVR-based systems are typically replaced, at the same expensive price point, every three to four years as new patrol vehicles are placed into service. We believe that our VidTac system is price advantageous vis-a-vis other high-end video systems. We are offering our system for sale at a much lower price than the average price of DVR-based video systems.Furthermore, for those agencies that already have in-vehicle computers, our VidTac system eliminates the need to purchase a second computer, i.e., the DVR, and eliminates the need to replace this second (DVR) computer every three to four years.We believe that our VidTac system will accelerate our revenue growth and help us achieve profitability. To date, our COPsync Network service has successfully submitted,processed and relayed over 7,494,000 officer initiated information requests.On average, our service is returning responses to our customers in less than five seconds, well within the 32 second average NCIC 2000 standard for mobile clients. As of December 31, 2013, 499 law enforcement agencies, courts and school districts, primarily in the State of Texas, had contractually subscribed to use our COPsync Network real-time data collection, data sharing, and warrant collection service.We currently have at least one customer using the COPsync Network in 66% of the 254 Texas counties. We offer our information sharing COPsync Network software as a service (SaaS) on a subscription basis to our customers who subscribe to use the service for a specified term. Service fees are typically paid annually at the inception of each year of service.Our business model is to obtain subscribers to use our service, achieve a high subscription renewal rate from those subscribers and then grow our revenue through a combination of new subscribers and renewals of existing subscribers. Pertinent attributes of our COPsync Network business model include the following: - We incur start-up costs and recurring fixed costs to establish and maintain the service. - We acquire subscribers and bring them onto our service, which requires variable acquisition costs related to sales, installation and deployment. - Subscribers are recruited with the goal of reaching a level of aggregate subscriber payments that exceeds the fixed (and variable) recurring service costs. - Adding new subscribers at a high rate and having a high renewal rate among existing subscribers is essential to attaining positive cash flow from operations in the near term. Assuming we are successful in obtaining new users of our service, as well as retaining high renewal rates of existing users, we anticipate that the recurring nature of the COPsync Network subscription model will result in annually recurring, sustainable and predictable cash and revenue growth, year-over-year. 15 Table of Contents In the Homeland Security Act of 2002, Congress mandated that all U.S. law enforcement agencies, federal, state and local, implement information sharing solutions, referred to as “interoperability.”The COPsync Network service provides this interoperability.Prior to the introduction of our service, significant real-time, in-field, information sharing among law enforcement agencies, regardless of the vendor used, did not exist in the United States.We believe that this lack of interoperability existed, and continues today, because law enforcement software vendors maintain and operate proprietary systems that do not interoperate with systems of other vendors.Our business model involves connecting the proprietary systems of these various vendors, thus enabling the sharing of real-time, in-field, information between the agency customers of those vendors.Our service can act as an overlay for those vendors who do not offer an in-vehicle mobile technology or an underlay that operates in the background for those vendors that do offer an in-vehicle mobile technology. At December 31, 2013, we had cash and cash equivalents of $414,051, a working capital deficit of $3,739,475 and an accumulated deficit of $18,651,112. We took the following steps in fiscal year 2013, and in the first quarter of 2014, to manage our liquidity, to avoid default on any material third-party obligations and to continue progressing our business towards cash-flow break-even, and ultimately profitability: 1)We increased the volume of our new orders.For the twelve month period ended December 31, 2013, we signed service agreements for approximately $5,852,000 in new orders, compared to approximately $2,913,000 in new orders for the comparable period in 2012, an increase of approximately 101%. 2)We introduced the COPsync911 real-time threat alert service, which we believe is the only service of its kind in the United States, that enables a person (such as a schoolteacher in a school) to instantaneously and silently send emergency alerts directly to local law enforcement officers in their patrol vehicles and the local emergency dispatch center with just the click of a computer mouse. We are primarily offering the COPsync911 service in the State of Texas, but began offering it in other selected regions of the United States in the third quarter of 2013.For the twelve months ended December 31, 2013, we had booked new orders of approximately $361,000 for the COPsync911 service since its introduction in the second quarter of 2013.We expect the pace of COPsync911 sales to accelerate as our sales team becomes familiar with the service and the strategies for selling it and as newly engaged resellers begin to sell the service.We expect COPsync911 bookings from our direct and channel sales efforts to range between $1.2 million and $2.0 million for fiscal year 2014. 3)Our procurement processes for third party hardware employs “just in time” principles, meaning that we attempt to schedule delivery to the customer of the third party hardware we sell immediately after we receive the hardware.We also continues our attempts to collect customer prepayments for the third party hardware we sell at or about the time we order the hardware.This change in the processing of third party hardware has helped us significantly in managing our working capital. 4) Our key vendors continue to accommodate our extended payment terms or practices for our outstanding payables balances, but we are uncertain how long these accommodations will continue. 5)We believe that we have the capability to further reduce operating expenses, should circumstances warrant. 6)In the first quarter of 2014, we received a $475,000 loan from the City of Pharr, Texas, and we expect to receive an additional $375,000 loan from that city in April or May of 2014. 7)During 2013, we raised new capital funds of $608,430 from investors, consisting of $346,930 for 3,469,300 shares of our common stock, $260,000 for convertible promissory notes, and $1,500 for common stock shares to be issued in 2014.In the first quarter of 2014, we initiated a capital raise of approximate $500,000, of which $30,000 has been raised as of the date of this report.We are currently in talks with certain revenue-based funding investment groups to raise the balance of this amount. 8)We are also in the process of attempting to secure up to $1.5 million in funding from an EB-5 visa program, which we hope to close in June of 2014.The EB-5 visa program is a program pursuant to which foreign nationals loan money to U.S. companies who are creating U.S. jobs.Following the job creation, the foreign lenders receive U.S. “green cards.”We currently have a letter of intent with a financier for the EB-5 project.The financier has already completed the economic impact analysis for the project, which will be located in Pharr, Texas.We will use a portion of any proceeds from this EB-5 program to repay the loan we received from the City of Pharr, Texas. We can give no assurances that these steps will generate sufficient cash flow from operations or that we will be able to obtain sufficient financing necessary to support our working capital requirements.We can also give no assurance that additional capital financing will be available, or if available, will be on terms acceptable to us.If adequate working capital is not available, we may not be able to continue our operations or execute our business plan. 16 Table of Contents Critical Accounting Policies and Estimates In preparing our financial statements, we make estimates, assumptions and judgments that can have a significant impact on revenue, income (loss) from operations and net income (loss), as well as the value of certain assets and liabilities on our balance sheet. The application of our critical accounting policies requires an evaluation of a number of complex criteria and significant accounting judgments by us.Our management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities.We evaluate our estimates on a regular basis and make changes accordingly.Senior management has discussed the development, selection and disclosure of these estimates.Actual results may materially differ from these estimates under different assumptions or conditions.If actual results were to materially differ from these estimates, the resulting changes could have a material adverse effect on our financial condition. Our critical accounting polices include the following: a.Revenue Recognition Our core business is to sell subscriptions to our COPsync Network service, which is a real-time, in-vehicle information sharing, communication and data interoperability network designed for law enforcement agencies, and related offerings.The agencies subscribe to our service for a specified period of time (usually for twelve to forty-eight months), for a specified number of officers per agency, and at a fixed subscription fee per officer. In the process of selling the subscription service, we are requested from time-to-time to also sell computers and computer-related hardware used to provide the in-vehicle service should the customer not already have the necessary hardware, as well as hardware installation services, the initial agency and officer set-up and training services and, sometimes, software integration services for enhanced service offerings. Our most common sales are: 1) for new customers – a multiple-element arrangement involving (a) the subscription fee, (b) integration of the COPsync Network software and a hardware appliance (where the hardware and software work together to deliver the essential functionality of the service) to include related services for hardware installation and agency and officer set-up and training and (c) if applicable, software integration services for enhanced service offerings; and 2) for existing customers – the subscription fees for the annual renewal of an agency’s COPsync Network subscription service, upon the completion of the agency’s previous subscription period. We recognize revenue when all of the following have occurred: (1) we have entered into a legally binding arrangement with a customer resulting in the existence of persuasive evidence of an arrangement; (2) delivery has occurred, evidenced when product title transfers to the customer; (3) customer payment is deemed fixed or determinable and free of contingencies and significant uncertainties; and (4) collection is probable. The sales of the hardware and related services for hardware installation and agency and officer set-up and training are reported as “Hardware, installation and other revenues” in our Statement of Operations.The sale of our VidTac product offering is considered a hardware sale and is reported in this revenue classification. The subscription fees and software integration services are reported as “software license/subscriptions revenues” in our Statement of Operations.The subscription fees include termed licenses for the contracted officers to have access to the service and the right to receive telephonic customer and technical support, as well as software updates, during the subscription period.Support for the hardware is normally provided by the hardware manufacturer. The sale of our WARRANTsync and COPsync911 product offerings are reported in “software license/subscriptions revenues.”These products’ revenue stream consists of two elements:(1) an integration element, which is recognized upon integration and customer acceptance; and (2) a subscription element, which is recognized ratably over the service period upon customer acceptance.WARRANTsync represents a very small portion of our revenues and could be viewed as an enhancement feature to our COPsync Network. The receipt and acceptance of an executed customer’s service agreement, which outlines all of the particulars of the sale event, is the primary method of determining that persuasive evidence of an arrangement exists. 17 Table of Contents Delivery generally occurs for the different elements of revenue as follows: (1) For multiple-element arrangements involving new customers – contractually the lesser period of time of sixty days from contract date or the date officer training services are completed.We request the agency to complete a written customer acceptance at the time training is completed, which will override the contracted criteria discussed immediately above. (2) The subscription fee – the date the officer training is completed and written customer acceptance is received. (3) Software integration services for enhanced service offerings – upon our completion of the integration efforts and verification that the enhanced service offering is available for use by the agency. Fees are typically considered to be fixed or determinable at the inception of an arrangement, generally based on specific services and products to be delivered per the executed service agreement.Substantially all of our service agreements do not include rights of return or acceptance provisions.To the extent that agreements contain such terms, we recognize revenue once the acceptance provisions or right of return lapses.Payment terms to customers generally range from net “upon receipt of invoice” to “net 30 days from invoice date.”In 2013, we adopted a policy of requesting new customers purchasing a significant amount of equipment to prepay for the equipment at the time the equipment was ordered from our suppliers.These prepayments are recorded on our Balance Sheet as Current Deferred Revenues. We assess the ability to collect from our customers based on a number of factors, including credit worthiness of the customer and our past transaction history with the customer.If the customer is not deemed credit worthy, we defer all revenue from the arrangement until payment is received and all other revenue recognition criteria have been met. As indicated above, some customer orders contain multiple elements.We allocate revenue to each element in an arrangement based on relative selling price.The selling price for a deliverable is based on its vendor specific objective evidence, or VSOE, if available, third party evidence, or TPE, if VSOE is not available, or our best estimate of selling price, or ESP, if neither VSOE nor TPE is available.The maximum revenue we recognize on a delivered element is limited to the amount that is notcontingent upon the delivery of additional items.Many of our service agreements contain grants (or discounts) provided to the contracting agency.These grants or discounts have been allocated across all of the different elements based upon the respective, relative selling price. We determine VSOE for subscription fees for the initial contract period based upon the rate charged to customers on a stand-alone subscription service.VSOE for renewal pricing is based upon the stated rate for the renewed subscription service, which is stated in the service agreement or contract entered into.The renewal rate is generally equal to the stated rate in the original contract.We have a history of such renewals, the vast majority of which are at the stated renewal rate on a customer-by customer-basis.Subscription fee revenue is recognized ratably over the life of the service agreement. We have determined that the selling price of hardware products include the related services for hardware installation and agency and officer set-up and training, as well as integration services for enhanced service offerings, which are sold separately and, as a result, we have VSOE for these products. For almost all of our new service agreements, as well as renewal agreements, billing and payment terms are agreed to up front or in advance of performance milestones.These payments are initially recorded as deferred revenue and subsequently recognized as revenue as follows: (1) Integration of the COPsync Network software and a hardware appliance (where the hardware and software work together to deliver the essential functionality of the service) to include related services for hardware installation and agency and officer set-up and training – immediately upon delivery. (2) The subscription fee – ratably over the contracted subscription period, commencing on the delivery date. (3)Software integration services for enhanced service offerings – immediately upon our completion of the integration and verification that the enhanced service is available for the agency’s use. (4)Renewals – ratably over the renewed subscription or service period commencing on the completion of the previous subscription or service period. b. Software Development Costs Certain software development costs incurred subsequent to the establishment of technological feasibility may be capitalized and amortized over the estimated lives of the related products.Through the middle of 2010, we capitalized certain software development costs accordingly. 18 Table of Contents We determined technological feasibility to be established upon completion of (1) product design, (2) detail program design, (3) consistency between product and program design and (4) review of detail program design to ensure that high risk development issues have been resolved.Upon the general release of our COPsync Network service offering to customers, development costs for that service were amortized over fifteen years based upon management’s then estimated economic life of the service. We have not capitalized any of the software development efforts associated with our newest product offerings, such as WARRANTsync, VidTac and COPsync911, in fiscal years 2013 and 2012 because the respective time-period between achieving technological feasibility and product release for these offerings has been very short.As a result, the incurred development costs have been all recorded as research and development costs. Results of Continuing Operations for the Years Ended December 31, 2013 and 2012 Revenues. Total revenues for the years ended December 31, 2013 and 2012 were $4,725,617 and $3,224,958, respectively.Total revenues are comprised of software license/subscription revenue and hardware, installation and other revenue.Software license/subscriptions revenue is a key indicator of revenue performance in future years, since this revenue represents that portion of our revenue that is anticipated to recur as our service contracts renew from year-to-year.Hardware, installation and other revenue is a one-time revenue event, and is not a key indicator of future performance.Software license/subscriptions revenue totaled $1,780,790 and $1,561,469 for the years ended December 31, 2013 and 2012, respectively.The increase in software license/subscriptions revenue was due to an increase in the number of law enforcement agency contracts executed between periods, and increased revenue attributable to contract renewals.Hardware, installation and other revenue totaled $2,944,827 and $1,663,489 for the years ended December 31, 2013 and 2012, respectively.The increase in these revenues was due to a significant increase in large, hardware intensive contracts involving both new customers and existing customers electing to replace or update their computer equipment, plus increased sales of our VidTac product offering, which was introduced in the fourth quarter of 2012.VidTac revenues were approximately $1,195,000 and $144,000 for the years ended December 31, 2013 and 2012, respectively. Many of our new contracts are multiple-year contracts that typically include hardware, installation and training (and integration in some cases) and one year of software license/subscriptions revenue during the first year of the contract, followed by software license/subscriptions revenue during the remaining years of the contract.Normally, we receive full payment up front upon inception of the contract.This up-front payment is initially recorded as deferred revenues and subsequently recognized as revenue during the service period.As of December 31, 2013, we had $3,931,013 in deferred revenues, compared to $1,836,648 for 2012.We do not believe that the increase in deferred revenues resulting from these payments will have a material effect on our future working capital for the later years of the contract serviceperiods because a large portion of our continuing customer support costs are incrementally fixed in nature. We executed approximately 285 newservice agreements (or contracts) in 2013, compared to approximately 120 new service agreements in 2012.We expect to sign more new service agreements in 2014 than we did in 2013, primarily because of our new product offerings, VidTac and COPsync911, as well as an increase in sales staff. Cost of Revenues and Gross Profit The following is a summary of the cost of revenues and gross profit performances for the respective revenue types for the twelve month periods ended December 31, 2013 and 2012: 19 Table of Contents For the twelve months ended December 31, $ % $ % Hardware, installation and other revenues Revenues $ % $ % Cost of Revenues-hardware & other external costs 81
